PER CURIAM.
In this lease dispute, two employees of Credit Motors, Inc. were identified by name in Michael Hogan’s answers to interrogatories as persons having knowledge of relevant facts. Because their addresses and phone numbers were omitted, the trial court refused to permit Hogan to call them as witnesses. Tex.R.Civ.P. 215, subd. 5. The court of appeals reversed. 827 S.W.2d 392.
In denying the application for writ of error, we are not to be construed as ap*361proving or disapproving the court of appeals’ reliance on TransAmerican Natural Gas Corp. v. Powell, 811 S.W.2d 913 (Tex.1991), in determining whether the trial court properly excluded the testimony of these witnesses.
The application for writ of error is denied.